DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments of 5/12/21 have been fully considered but they are not persuasive. 
Applicant contends in page 6 of the remarks:
Applicant submits that the device described in Legay is structurally different than the claimed invention. The present invention is directed to a base plate that is adapted for securing an antenna mount to a monopole. See, e.g., Specification at paragraph [0029]. The base plate of the present invention includes different sets of slots that are configured to receive screws or other fasteners such that the base plate can be secured to the monopole. An antenna mount can then be secured to the base plate, thereby allowing different antennas to be mounted on top of the monopole. See, e.g., id., at FIG. 7. 

Examiner respectfully disagrees. 
Applicant argues regarding “securing an antenna mount to a monopole”; however, such an arrangement, including “a monopole”, is NOT recited in the body of claim 10. 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).

Applicant further contends in page 9 of the remarks:
Moreover, the Office Action acknowledges that Legay fails to expressly teach the antenna ring being an antenna mount; however, the Office Action contends that one of ordinary skill in the 

One of ordinary skill in the art would understand an antenna mount to be a structure that is configured to secure (i.e., mount) an antenna to another structure (e.g., a monpole). Instead, as described in Legay, ring 30 is a metallic ring around the housing of the antenna. Legay, at column 3, line 15. The inner rim 32 of the ring is connected to a skirt 34 diverging from the ring towards the bottom of the housing and from the axis 12 of the antenna. Id., at lines 18-20. Applicant submits that Legay fails to provide the requisite teaching or suggestion that would have motiviated one of ordinary skill in the art to use the ring described in Legay as an antenna mount to acheive the claimed invention. 

Examiner respectfully disagrees and maintains that “an antenna mount” as recited in the preamble of claim 10 is met by Legay’s ring 30 by virtue it holding antenna 14 (including 22 and 24) in place (thereby functioning as a mount). 
Nevertheless, claim 10 merely defines a base plate. When reading the preamble in the context of the entire claim, recitation of “an antenna mount” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus the preamble of claim 10 is NOT considered a limitation and is of no significance to claim constructions. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  
Additionally, gist of the invention appears to be (all limitations as recited in claim 10 and) a base plate 200 (Fig. 6A) that is secured to a monopole using fasteners inserted through third slots 210, where the base plate 200 is used to mount an antenna to a mount 100. 
However, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art reads well on the breadth of claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Legay” (US 6008772).
Claim 10: Legay discloses a base plate (22’, 24’; Fig. 4) for an antenna ring 30, comprising: 
a main panel (22, 24; Fig. 1); 
a central opening 12 in the main panel (i.e., center of 22 in Fig. 2); 
a first set of discontinuous slots (eight slots separated by inner segments 461-468) in the main panel that define a first circle radially outward from the central opening (see Fig. 2); 
a second set of discontinuous slots (eight slots separated by outer segments 481-488) in the main panel that define a second circle radially outward from the first circle (see Fig. 2); and 
a plurality of extensions A (Fig. 3 reproduced below) that extend radially outwardly from the main panel, each of the extensions including a third slot B (four extensions A are separated by four slots B).

    PNG
    media_image1.png
    430
    525
    media_image1.png
    Greyscale


However, Legay teaches “The ring 22 radiates in a cone concentric with the axis 12 having a half-angle Ɵ at the apex equal to approximately 60°. There is radiation external to this cone, however. The purpose of the ring 30 is to diffract the deflected waves outwards in order to increase the omnidirectionality of the antenna 14.” (col. 3, ll. 23-28)
Hence, a skilled artisan would appreciate that the ring 30 holds the antenna 14 (including 22 and 24) in place, thereby functioning as a mount; further, it provides improved operation by virtue of increasing “omnidirectionality” as taught by Legay.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Legay’s ring as an antenna mount, in order to effectively diffract deflected waves outwards, thereby increasing the omnidirectionality of the antenna. 

Claims 11 and 12: Legay discloses the base plate defined in Claim 10, wherein each of the extensions extends at an oblique angle relative to a diameter extending through the main panel and the third slot of the extension (see Fig. 3); 
wherein the oblique angle is between 30 and 70 degrees (see Fig. 3).

Claim 13 and 14: Legay discloses the base plate defined in Claim 10, wherein each of the first set of discontinuous slots extends over an arc length of between 30 and 70 degrees; or 
 wherein each of the second set of discontinuous slots extends over an arc length of between 30 and 70 degrees.



Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, none of the prior art shows, teaches or fairly suggests the features of wherein the base plate is secured to a monopole using fasteners inserted through the third slots.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845